Citation Nr: 0309994	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-09 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date, prior to February 13, 1995, 
for the assignment of a 50 percent rating for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 30, 1988 to 
March 9, 1989, and from October 10, 1989 to November 7, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  As a procedural matter, the RO increased the 
veteran's disability rating to 50 percent by rating decision 
dated in January 2000, which was made effective retroactive 
to March 1998.  The veteran disagreed with both the 
disability rating and the effective date.  

In May 2002, the Board remanded the case for scheduling of a 
hearing before a Veteran Law Judge (VLJ).  The hearing was 
conducted by the undersigned VLJ at the RO in June 2002, a 
transcript of which has been associated with the claims file.  

In August 2002, the Board denied an increased rating of 50 
percent for bipolar disorder for the period prior to March 2, 
1998, and granted an increased rating of 70 percent 
subsequent to March 2, 1998.  In the Introduction portion of 
the decision, the Board stated that the issue of an earlier 
effective date would be addressed in a later decision.  

In the Introduction of the August 2002 decision, the Board 
noted that at a hearing in July 2000, it was asserted that 
the evidence supports "a total evaluation for the veteran's 
bipolar disorder."  The veteran testified that he had last 
worked in 1996 and was receiving Social Security disability 
benefits primarily because of his bipolar disorder.  
Therefore, the Board concluded that the veteran had raised 
the issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability.  
At the time, there had been no adjudication of this issue and 
it was referred to the RO for development and adjudication.  
A review of the claims file shows that the matter has not 
been addressed.  Therefore, once again, the Board refers the 
matter to the RO for further development and adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The service medical records show that the veteran was 
diagnosed with bipolar disorder, productive of considerable 
social and industrial impairment.  

3.  The veteran filed an initial claim of entitlement to 
service connection for bipolar disorder on November 18, 1991.

4.  The RO granted entitlement to service connection for 
bipolar disorder with psychotic features, in remission, in 
November 1991.

5.  The veteran filed an increased rating claim on February 
13, 1995.

6.  In January 2000 the RO granted an increased rating of 50 
percent for bipolar disorder, effective February 13, 1995, 
date of receipt of claim.  

7.  As of November 8, 1991, it was factually ascertainable 
that the veteran's bipolar disorder was productive of 
considerable social and industrial impairment.  


CONCLUSION OF LAW

The criteria for an effective date, for a 50 percent rating 
for bipolar disorder, retroactive to November 8, 1991, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5110 (West 2002); 38 
C.F.R. § 3.400 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal that he was 
diagnosed with bipolar disorder in May 1991.  In 1991, the 
Medical Evaluation Board determined that his disability was 
manifested by psychomotor acceleration, decreased need for 
sleep, decreased appetite, and speech loose and to the point 
of incoherence.  Other symptoms included a labile affect with 
inappropriate smiling and laughter with looseness of 
association and flight of ideas.  He was also noted to be 
belligerent and having difficulty sleeping.  The medical 
evaluation board report indicated that this disability 
presented considerable impairment for social and industrial 
adaptability.

On November 18, 1991, the veteran filed a claim of 
entitlement to service connection for bipolar disorder.  In 
November 1991 the RO granted entitlement to service 
connection for bipolar disorder.  A noncompensable rating was 
assigned, effective November 8, 1991, the day following the 
date of separation from active service.  Notice of the 
decision was mailed in December 1991.  The veteran filed a 
notice of disagreement in December 1991.  A statement of the 
case was issued in January 1992 regarding the issue of an 
increased rating.  However, an appeal was not filed and the 
decision became final.

The veteran underwent a VA examination in June 1992.  It was 
noted that since he was placed on the temporary disability 
retirement list (TDRL), he had been attending a technical 
electronics school under the GI Bill.  He had been on 
Lithobid, which seemed to be affecting and controlling his 
symptoms, but for the prior month, he had been out of it and 
found it hard to concentrate or sleep.  

The veteran reported that he had problems with sleeping and 
concentration without his medication.  He noted racing 
thoughts.  He complained of both hyper and depressed moods.  
The examiner noted that his judgment was good, and that there 
was no looseness of association or flight of ideas.  He 
talked rapidly and was extremely restless.  There was no 
looseness of association and flight of ideas.  

He was not interested in the things that he used to engage 
in.  He described problems relating to people that he knows 
well.  On occasion, he would get suicidal thoughts, but had 
not acted on them since leaving the service.  He was 
considered able to manage his financial affairs.  He was well 
oriented and not psychotic.  The examiner provided diagnoses 
of bipolar disorder, brief reactive psychosis, and psychotic 
disorder.

VA outpatient treatment notes dated from 1992 to 1995, reveal 
a variety of symptoms.  When seen on three occasions in May 
1993, it was noted that the veteran was taking Lithium, and 
that he was going to start a job.  On one visit in mid-May, 
he complained of "speeding up", continuous mood 
fluctuations, one to two hours of sleep each night, 
forgetfulness, decreased hearing, decreased vision, and 
nightmares about the Persian Gulf.  He denied psychotic 
symptoms.  There was some paranoia, but he was not 
delusional.  There was some depressed affect and fluctuation 
of affect.  On a visit later that month, he reported that he 
was not having racing thoughts, he was sleeping six to eight 
hours a night, and Haldol made him too sleepy.  He denied 
psychotic symptoms.  He reported some paranoid thoughts, but 
was not delusional.  There was some depressed affect with 
fluctuation of affect going to work, and he was not having 
racing thoughts.  He was sleeping six to eight hours a night, 
and it was noted that the use of Haldol made him too sleepy.  

In June 1993, the veteran was seen for a check of his Lithium 
level and complained of depression for the past three days.  
The nursing assessment shows that he was conscious, alert, 
oriented in three spheres, and calm.  A June 1993 treatment 
note reveals that he had been unable to hold a job and was 
having difficulty with anger management, communication and 
remembering tasks.  

A service evaluation was conducted in February 1994.  The 
veteran was alert, well-oriented, and appeared to be his 
stated age.  He was in no acute distress.  His speech was 
pressured but articulate, and varied in tone and level.  He 
had no looseness of associations or tangentially, and did not 
tend to be circumstantial at times.  

Memory was impaired for remembering objects and cognitive 
powers appeared to be adequate.  There was no evidence of 
thought disorder at the time, but he specifically denied 
hallucinations and illusions.  His mood was euthymic and his 
affect was appropriate.  His rapport and eye contact were 
good.  His judgment and insight were considered to be fair to 
good.  The examiner indicated that his condition had remained 
relatively stable for the two years since his discharge, but 
he had not been properly treated.  Further treatment, 
including the use of medication was recommended.  

VA records show that in March 1994, the veteran was unable to 
concentrate, and it was specifically noted that he failed to 
complete electronics school and had difficulty maintaining 
employment.  Motivation was poor, and there was dysphoria and 
fatigue.  Insight was partial, but he was eager to learn 
about his symptoms and medication.  The examiner noted 
bipolar disorder in remission, and some post-traumatic stress 
disorder (PTSD) symptoms.  

A Physical Evaluation Board report of April 1994 reflects a 
finding of bipolar disorder by history.  It was reported that 
the veteran remained unfit for service, but had improved 
since placement on TDRL.  The veteran denied hallucinations 
and illusions.  There was no evidence of thought disorder and 
memory was unimpaired for remembering objects and his 
cognitive powers appeared adequate during the TDRL 
examination.

VA treatment notes from June 1994 indicate the veteran was 
suffering from a lack of concentration, dysphoria, poor 
functioning, and inability to hold a job.  The examiner 
indicated that the bipolar illness was in remission, and that 
some PTSD symptoms were shown.  The examiner noted moderate 
psychosocial stressors, and reported that the veteran had 
lost his job.  His highest level of adaptive functioning in 
the past year was poor, and the examiner mentioned his 
inability to hold a job, dysphoria, and decreased 
concentration.  He was not considered a danger to himself or 
others.  The use of Lithium was noted in a July 1994 report.  

In January 1995, it was noted that the veteran's last visit 
had been in July 1994.  At that time, he complained of an 
increase in symptoms.  

In November 1997 the RO granted entitlement to an increased 
rating of 30 percent effective February 13, 1995.  

In May 1998 the veteran was awarded Social Security 
Administration (SSA) disability benefits.  SSA determined 
that beginning on September 1, 1996, he had impairments that 
made it impossible for him to return to his former employment 
or make an adjustment to other work.  Bipolar disorder was 
listed as the primary diagnosis and arthritis of the knees 
was listed as the secondary diagnosis.  The decision reflects 
a review and discussion of the 1991 service medical records.  

In January 2000 the RO assigned an increased rating of 50 
percent, effective March 2, 1998.  

In July 2000, the veteran testified before a hearing officer 
at the RO.  He testified that despite the use of medication, 
he continued to suffer from periods of depression and mania.  
During the manic phase, he would not sleep and had plenty of 
energy, and had suicidal ideations during the depressed 
phase.  He described how his condition produced social 
impairment.  He indicated that he had made suicide attempts 
on many occasions, and has problems with anger.  He last 
worked in 1996, and had been receiving SSA benefits.  Since 
service, his attempts to go to school and maintain employment 
failed due to his inability to concentrate, as well as 
irritability.  He testified that he had "completely lost 
it" in 1996, and that he had "lost it" in 1994.  He filed 
a claim in 1995 when he quit working, and started receiving 
SSA benefits in 1996.  He testified that his ability to work 
was gone in 1994.  

In January 2001, the RO determined that the veteran was 
entitled to an earlier effective date of February 13, 1995, 
for the assignment of a 50 percent rating for bipolar 
disorder.  



In June 2002, the veteran testified at the RO before the 
undersigned VLJ.  He expressed his feeling that an earlier 
effective date was in order because he was hospitalized and 
medically discharged for bipolar disorder in 1991.  He 
indicated that he did not receive his final discharge papers 
until 1995 because he was on a TDRL.  During that time, his 
attempts to go to school and maintain employment had failed 
due to his inability to handle the stress.  He did not recall 
the initial grant of the claim and the assignment of a 
noncompensable rating in 1991.  He stated that he did not 
receive the notice.  

In August 2002, the Board denied an increased rating of 50 
percent for the period prior to March 2, 1998, and granted an 
increased rating of 70 percent effective from March 2, 1998.  


Criteria

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2002).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received in VA.  38 C.F.R. § 3.1(r) (2002).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant or his duly authorized 
representative.  38 C.F.R. § 3.155(a) (2002).

Moreover, a specific claim in the form prescribed by the 
Secretary of VA must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a) (2002).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to examination or treatment 
of a disability for which service connection has previously 
been established.  38 C.F.R. § 3.157(b) (2002).

The effective date for an increased rating is the date of 
receipt of claim or date entitlement arose, whichever is 
later; otherwise the effective date is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o) (2002). 

The regulations for the evaluation of psychiatric disorders 
were revised and became effective as of November 7, 1996. 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996).  Prior to November 7, 
1996, bipolar disorder was rated under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9206.  Under 38 C.F.R. 
§ 4.132, Diagnostic Code 9206, in effect prior to November 7, 
1996, a 30 percent evaluation is assigned for bipolar 
disorder when there is definite impairment of social and 
industrial adaptability.  A 50 percent rating is assigned 
when there is considerable impairment of social and 
industrial adaptability.  A 70 percent rating is assigned 
when there is symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A total 
rating of 100 percent is assigned for active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9432, bipolar 
disorder is assigned a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Also, prior to the November 7, 1996, 38 C.F.R. § 4.16(c) was 
in effect.  This regulation provides that 38 C.F.R. § 4.16(a) 
is for application in cases in which the only compensable 
service-connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.

Evidence from a private physician or lay man will be the date 
of receipt of such evidence when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2002).


Regardless of VA regulations concerning effective dates of 
awards and with exceptions that do not apply in this case, 
the payment of monetary benefits based on original, reopened, 
or increased awards of compensation, pension or dependency 
and indemnity compensation may not be made for any period 
prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 3.31 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In regard to fulfilling VA's duty to assist the veteran under 
the VCAA, the Board notes that further development is not 
necessary in view of the favorable decision that follows.  In 
other words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits being sought.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


Earlier Effective Date

As noted above, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities, to include bipolar disorder.  61 Fed. Reg. 
52,695 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  



As such, VA must generally consider the claim pursuant to 
both criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-00; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).  However, as the former criteria were in effect 
during the February 13, 1995 assigned effective date of the 
assignment of a 50 percent rating, the new criteria may not 
be considered in the adjudication of this claim.  Id.  

In this case, the veteran contends that the assignment of a 
50 percent rating should be considered effective as of 1991, 
the time when he was initially diagnosed with bipolar 
disorder.  He has limited the claimed benefit to an earlier 
effective date for the schedular 50 percent rating, thereby 
precluding consideration of assignment of a higher evaluation 
either schedularly or extraschedularly.  38 C.F.R. 
§ 3.321(b)(1) (2002).

As shown in the record, he filed his initial claim for 
bipolar disorder on November 18, 1991, the month of his 
separation from service.  The RO granted service connection 
for bipolar disorder, but assigned a noncompensable rating, 
effective November 8, 1991, the day after the veteran's 
separation from service.  

A VA examination was conducted in June 1992, within the year 
of the grant of service connection and the period wherein the 
veteran expressed his disagreement with the noncompensable 
rating.  Therefore, the Board finds that the June 1992 VA 
examination report is a claim as defined under 38 C.F.R. § 
3.157(b).

The Medical Evaluation Board determined that the bipolar 
disorder produced considerable social and industrial 
impairment.  This was essentially confirmed by the post-
service records, including the VA examination of June 1992.  
At that time, the veteran was attempting to complete 
technical school, but continued to have problems with 
concentration and alternating moods.  Also, the treatment of 
his condition required the use of medication.  



As noted, in August 2002, the Board issued a final decision 
denying a rating greater than 50 percent for the period prior 
to March 2, 1998, and granting an increased rating of 70 
percent as of March 2, 1998.  See 38 U.S.C.A. § 7104(b) (West 
2002).  It has not been argued that the Board's decision to 
deny a rating greater than 50 percent for the period prior to 
March 2, 1998 is clearly and unmistakably erroneous.

In support of the decision to assign a 50 percent rating for 
the period prior to March 2, 1998, the Board pointed to the 
evidence dating back to the initial determination made during 
service of considerable social and industrial impairment, and 
maintained that such level of impairment was demonstrated in 
the post service records.  See Board decision of August 2002, 
at page 13.  Therefore, it is reasonable to find that the 
decision suggests that the level of disability had been 50 
percent prior to the February 13, 1995 assigned effective 
date.  Given this, and the level of disability demonstrated 
since November 1991, the Board finds that an effective date 
retroactive to the day following the date of separation from 
active service, November 8, 1991, as a claim was in progress 
during the one year period following separation from service, 
is supported by the evidence of record.  


ORDER

Entitlement to an effective date for the assignment of a 50 
percent rating for bipolar disorder retroactive to November 
8, 1991, is granted, subject to regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

